MEMORANDUM **
Isabel Delgado-Moreno appeals his conviction and 51-month sentence imposed following a jury trial conviction for illegal re-entry into the United States, following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Delgado-Moreno contends that the district court erred in admitting statements *647made after he was given the warning required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), because they derived from an earlier, preMiranda statement. However, the record supports the district court’s finding that both petitioner’s pre-Miranda statement and his post -Miranda statements were voluntary and not a product of coercion. See Oregon v. Elstad, 470 U.S. 298, 318, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). Accordingly, the post-Miranda statement was properly admitted, and we find no error. See United States v. Gonzales-Sandoval, 894 F.2d 1043, 1049 (9th Cir. 1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.